

	

		II

		109th CONGRESS

		1st Session

		S. 613 

		IN THE SENATE OF THE UNITED STATES

		

			March 14, 2005

			Mr. Specter introduced

			 the following bill; which was read twice and referred to the

			 Committee on Energy and Natural

			 Resources

		

		A BILL

		To establish the Steel Industry National Historic Site in

		  the State of Pennsylvania.

	

	

		

			1.

			Short title

			This Act may be cited as the

			 Steel Industry National Historic Site

			 Act.

		

			2.

			Findings and purposes

			

				(a)

				Findings

				The Congress finds the following:

				

					(1)

					Certain sites and structures in the Commonwealth of Pennsylvania

			 symbolize in physical form the heritage of the steel industry of the United

			 States.

				

					(2)

					Certain buildings and other structures in the Commonwealth of

			 Pennsylvania are nationally significant historical resources, including the

			 United States Steel Homestead Works, the Carrie Furnace complex, and the Hot

			 Metal Bridge.

				

					(3)

					Despite substantial efforts for cultural preservation and

			 historical interpretation by the Commonwealth of Pennsylvania and by

			 individuals and public and private entities in the Commonwealth, these

			 buildings and other structures may be lost without the assistance of the

			 Federal Government.

				

				(b)

				Purposes

				The purposes of this Act are to ensure the preservation,

			 interpretation, visitor enjoyment, and maintenance of the nationally

			 significant historical and cultural sites and structures described in

			 subsection (a) for the benefit and inspiration of present and future

			 generations.

			

			3.

			Steel Industry National Historic Site, Pennsylvania

			

				(a)

				Establishment

				The Steel Industry National Historic Site is hereby established

			 as a unit of the National Park System in the Commonwealth of

			 Pennsylvania.

			

				(b)

				Description

				

					(1)

					Inclusion of certain property

					Subject to paragraph (2), the historic site shall consist of the

			 following properties, each of which relate to the former United States Steel

			 Homestead Works, as depicted on the map entitled Steel Industry National

			 Historic Site, dated November 2003, and numbered 80,000:

					

						(A)

						The historic location of the Battle of Homestead site in the

			 borough of Munhall, Pennsylvania, consisting of approximately 3 acres of land,

			 including the pumphouse and water tower and related structures, within the

			 property bounded by the Monongahela River, the CSX railroad, Waterfront Drive,

			 and the Damascus-Marcegaglia Steel Mill.

					

						(B)

						The historic location of the Carrie Furnace complex in the

			 boroughs of Swissvale and Rankin, Pennsylvania, consisting of approximately 35

			 acres of land, including blast furnaces 6 and 7, the ore yard, the cast house,

			 the blowing engine house, the AC power house, and related structures, within

			 the property bounded by the proposed southwesterly right-of-way line needed to

			 accommodate the Mon/Fayette Expressway and the relocated CSX railroad

			 right-of-way, the Monongahela River, and a property line drawn northeast to

			 southwest approximately 100 yards east of the AC power house.

					

						(C)

						The historic location of the Hot Metal Bridge, consisting of the

			 Union railroad bridge and its approaches, spanning the Monongahela River and

			 connecting the mill sites in the boroughs of Rankin and Munhall,

			 Pennsylvania.

					

					(2)

					Availability of map

					The map referred to in paragraph (1) shall be available for

			 public inspection in an appropriate office of the National Park Service.

				

				(c)

				Acquisition of property

				To further the purposes of this section, the Secretary of the

			 Interior may acquire, only by donation, property for inclusion in the historic

			 site as follows:

				

					(1)

					Any land or interest in land with respect to the property

			 identified in subsection (b)(1).

				

					(2)

					Up to 10 acres of land adjacent to or in the general proximity of

			 the property identified in such subsection, for the development of visitor,

			 administrative, museum, curatorial, and maintenance facilities.

				

					(3)

					Personal property associated with, and appropriate for, the

			 interpretation of the historic site.

				

				(d)

				Private property protections

				Nothing in this Act shall be construed—

				

					(1)

					to require any private property owner to permit public access

			 (including Federal, State, or local government access) to the private property;

			 or

				

					(2)

					to modify any provision of Federal, State, or local law with

			 regard to public access to or use of private property.

				

				(e)

				Administration

				The Secretary of the Interior shall administer the historic site

			 in accordance with this Act and the provisions of law generally applicable to

			 units of the National Park System, including the Act of August 25, 1916

			 (16 U.S.C.

			 1 et seq.), and the Act of August 21, 1935 (16 U.S.C. 461 et

			 seq.).

			

				(f)

				Cooperative agreements

				

					(1)

					In general

					Until such time as the Secretary of the Interior has acquired the

			 property identified in subsection (b)(1), as depicted on the map referred to in

			 such subsection, the Secretary may enter into a cooperative agreement with any

			 interested individual, public or private agency, organization, or institution

			 to further the purposes of the historic site.

				

					(2)

					Contrary purposes

					Any payment made by the Secretary pursuant to a cooperative

			 agreement under this subsection shall be subject to an agreement that

			 conversion, use, or disposal of the project so assisted for purposes contrary

			 to the purpose of the historic site, as determined by the Secretary, shall

			 result in a right of the United States to reimbursement of all funds made

			 available to such a project or the proportion of the increased value of the

			 project attributable to such funds as determined at the time of such

			 conversion, use, or disposal, whichever is greater.

				

				(g)

				Technical assistance

				The Secretary of the Interior may provide technical assistance to

			 any person for—

				

					(1)

					the preservation of historic structures within the historic site;

			 and

				

					(2)

					the maintenance of the natural and cultural landscape of the

			 historic site.

				

				(h)

				General management plan

				

					(1)

					Preparation

					Not later than three years after the date on which funds are

			 first made available to carry out this Act, the Secretary of the Interior shall

			 prepare a general management plan for the historic site that will incorporate

			 or otherwise address substantive comments made during the consultation required

			 by paragraph (2).

				

					(2)

					Consultation

					The Secretary shall prepare the general management plan in

			 consultation with—

					

						(A)

						an appropriate official of each appropriate political subdivision

			 of the Commonwealth of Pennsylvania that has jurisdiction over all or a portion

			 of the lands included in the historic site;

					

						(B)

						an appropriate official of the Steel Industry Heritage

			 Corporation; and

					

						(C)

						private property owners in the vicinity of the historic

			 site.

					

					(3)

					Submission of plan to Congress

					Upon the completion of the general management plan, the Secretary

			 shall submit a copy of the plan to the Committee on Energy and Natural

			 Resources of the Senate and the Committee on Resources of the House of

			 Representatives.

				

